ACCEPTED
                                                                                       03-13-00789-CV
                                                                                               8177126
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                12/10/2015 11:50:41 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                           No. 03-13-00789-CV
                      IN THE COURT OF APPEALS
                  FOR THE THIRD DISTRICT OF TEXAS                   FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                            12/10/2015 11:50:41 AM
           ALPHONSO CRUTCH LIFE SUPPORT                CENTER,JEFFREY
                                                                INC., D. KYLE
                          Appellant ,                                Clerk

                                             v.

    MICHAEL L. WILLIAMS, COMMISSIONER OF EDUCATION;
  HOLLAND TIMMINS, DESIGNEE OF THE COMMISSIONER; AND
             THE TEXAS EDUCATION AGENCY,

                                     Appellees.

                   From the 261st Judicial District Court of

                              Travis County, Texas


   APPELLANT’S UNOPPOSED MOTION TO EXTEND TIME TO FILE
                  MOTION FOR REHEARING



      Appellant Alphonso Crutch Life Support Center, Inc. asks the court to extend

the time to file its Motion for Rehearing.


                                  A. Introduction

      1.     Appellant is Alphonso Crutch Life Support Center

      2.     Appellant Michael L. Williams, et. al.

      3.     The deadline to file this response is December 15, 2015

      4.     The parties have agreed to this motion.

                           B. Argument and Authorities

      5.     The Court has authority under TRAP 49.8 and 10.5 to extend the time
to file a Motion for Rehearing.

      6.     Parties have agreed to a 30 day extension to January 15th, 2016 to file

the Motion for Rehearing.

      7.     No extension has been granted before to file the Motion for Rehearing.

      8.     Appellant needs additional time because of a very busy litigation

schedule, the complicated issues contemplated in the Motion for Rehearing and the

upcoming Holiday period.

                                C. Conclusion/Prayer

      9.     For these reasons, Appellant asks the Court to grant an extension of time

to file its brief until January 15, 2016.

                                            Respectfully submitted,

                                            THE BLEDSOE LAW FIRM, PLLC

                                            By:/s/ Gary L. Bledsoe
                                            Gary L. Bledsoe
                                            State Bar No. 02476500
                                            garybledsoe@sbcglobal.net
                                            Alondra Johnson
                                            ajohnson@thebledsoelawfirm.com
                                            State Bar No. 24087801
                                            316 W. 12th Street
                                            Austin, Texas 78701
                                            (512) 322-9992 Telephone
                                            (512) 322-0840 Fax
                      CERTIFICATE OF CONFERENCE
      I certify that I have conferred with Beth Klusmann by telephone and e-mail

and she has agreed and is unopposed to Appellant’s Motion to Extend Time.



                                                    /s/ Gary L. Bledsoe

                                                    Gary Bledsoe



                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing instrument has

been forwarded to the following parties via e-mail/e-service, United States certified

mail and/or via facsimile on this 9th day of December 2015.


Beth Klusmann
Assistant Solicitor General
bethklusmann@texasattorneygeneral.com
(512) 936-1914




                                                    /s/ Gary L. Bledsoe
                                                    Gary Bledsoe